OPINION
CHEZEM, Judge.
Case Summary
Appellant-Defendant, Jordan Demolition Corporation ("Jordan"), appeals the trial court's order denying its motion for summary judgment in an action brought by appellees-plaintiffs, Argyle and Erwilli Jackson ("Jack-sons"). We affirm in part and reverse in part.
Issues
Jordan presents two issues for review:
I. Whether a genuine issue of material fact existed as to Robert Jordan's state of mind; and
II. Whether Jordan owed a duty to Jack-sons to perform its services for the City of Indianapolis in a workmanlike manner.
Facts and Procedural History
The facts most favorable to the non-mov-ants, Jacksons, are that in 1988, Jordan demolished ten buildings owned by the City of Indianapolis and located at 3333 Massachusetts Avenue. In 1990, Jacksons purchased the land upon which the buildings had been located. While preparing the site for devel*452opment, Jacksons discovered that the land had been filled with improper fill. Jacksons incurred costs of $30,000 to remove the fill and replace it with clean fill.
Jacksons filed a three count complaint against Jordan. In Count I, Jacksons alleged that they were third-party beneficiaries to the contract between Jordan and the City of Indianapolis, and therefore entitled to relief for Jordan's alleged breach of that contract. In Count II, Jacksons alleged that Robert Jordan, president of Jordan, falsely represented to Jacksons that the fill used at the site was clean fill, and that they relied upon this representation to their detriment. In Count III, Jacksons alleged that Jordan negligently filled the site in violation of City ordinances, resulting in damage to them.
Jordan moved for summary judgment. After a hearing, the trial court granted summary judgment in favor of Jordan on Count I of the complaint, and denied Jordan's motion for summary judgment as to Counts II and III. Jordan appeals.1
Discussion and Decision
Upon review of a grant of summary judgment, we apply the same legal standard as the trial court: summary judgment is appropriate only when there are no genuine issues of material fact and the moving party is entitled to judgment as a matter of law. Ind.Trial Rule 56(C);, Marathon Petroleum Co. v. Colonial Motel Properties, Inc. (1990), Ind.App., 550 N.E.2d 778. On review, we may not search the entire record to support the judgment, but may only consider that evidence which had been specifically designated to the trial court. Keating v. Burton (1993), Ind.App., 617 N.E.2d 588, reh. denied, trans. denied. The party appealing the trial court's grant or denial of summary judgment has the burden of persuading this court that the trial court's decision was erroneous. Indiana Republican State Comm. v. Slaymaker (1993), Ind.App., 614 N.E.2d 981, trans. denied.
Count II
Jacksong' second count against Jordan sounded in fraud. To recover on a theory of fraud, a plaintiff must establish: (1) a material misrepresentation of past or existing fact which (2) was untrue, (8) was made with knowledge of or in reckless ignorance of its falsity, (4) was made with the intent to deceive, (5) was rightfully relied upon by the complaining party, and (6) which proximately caused the injury or damage complained of. Lawyers Title Ins. Corp. v. Pokraka (1992), Ind., 595 N.E.2d 244, reh. denied.
Jordan contends Jacksons did not designate to the trial court that a genuine issue of material fact existed as to whether Robert Jordan had an intent to deceive Jack-sons. However, as Jordan itself notes in its brief, summary judgment must be denied if the resolution thereof hinges on a state of mind. Richter v. Klink Trucking, Inc. (1992), Ind.App., 599 N.E.2d 223, reh. denied, trans. denied. Here, the determination of whether Robert Jordan had an intent to deceive when he represented to Jacksons that clean fill had been used at the site requires the resolution of a state of mind. This is a matter left for the fact-finder. The trial court appropriately denied summary judgment on this count.
Count III
Jacksons' third count against Jordan sounded in negligence. To recover on a theory of negligence, a plaintiff must establish: (1) a duty on the part of the defendant to conform his conduct to a standard of care arising from his relationship with the plaintiff, (2) a failure of the defendant to conform his conduct to the requisite standard of care required by the relationship, and (8) an injury to the plaintiff proximately caused by the breach. Webb v. Jarvis (1991), Ind., 575 N.E.2d 992.
In Citizens Gas & Coke Util. v. American Econ. Ins. (1985), Ind., 486 N.E.2d 998, 1000, our supreme court held that a contractor is not liable in negligence for property damage to third parties after the work has been accepted by the owner. In that case, Citizens Gas installed a water heater in a home which did not have a nearby *453floor drain. The uniform plumbing code required that a drain exist near the water heater to disperse any water discharged through the pressure relief valve. The homeowners did not want to pay the cost of having a floor drain installed, and signed a waiver assuming all damages if the pressure relief valve failed. Citizens Gas went ahead and installed the water heater in violation of the code. The homeowners later sold the house to another couple, whose property was damaged when the valve failed. Our supreme court held that Citizens Gas was not liable to the new owners because there was no privity of contract between them.
Here, the parties are similarly situated. Like the parties in Citizens Gas, there is no privity between Jordan and Jacksons. Jack-sons are seeking recovery for property damage for Jordan's alleged failure to comply with the Code of Indianapolis by not using clean fill at the site. In Citizens (Gas, the plaintiff sought recovery for property damage caused by the defendant's failure to comply with the plumbing code. We see no meaningful distinction between the two cases which would require a result different from that reached by our supreme court in Citizens Gas. The trial court erred in denying summary judgment on this count.
Affirmed in part and reversed in part.
DARDEN, J., concurs.
BARTEAU, J., concurs in result with opinion.

. Jacksons do not cross-appeal the trial court's grant of summary judgment on Count I.